
	
		III
		111th CONGRESS
		1st Session
		S. RES. 196
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Kaufman (for
			 himself, Mr. Kyl, and
			 Mr. Bunning) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on
		  freedom of the press, freedom of speech, and freedom of expression in
		  Iran.
	
	
		Whereas since the June 12 Iranian presidential elections,
			 there have been increased restrictions on freedom of the press in Iran and
			 limitations on the free flow of information among the Iranian people;
		Whereas newspapers and news services have been restricted
			 by the Government of Iran, preventing the publication of specific articles,
			 blocking the transmission of some news broadcasts, and cancelling of foreign
			 press credentials;
		Whereas websites and blogs have been blocked in Iran,
			 including social networking sites such as Facebook and Twitter;
		Whereas numerous Iranian journalists have been arrested,
			 detained, imprisoned, or assaulted since June 12;
		Whereas foreign journalists have been prevented from
			 covering street demonstrations, confined to their hotels, and told their visas
			 would not be renewed;
		Whereas non-Iranian government news services, including
			 the Associated Press, have been told they may not distribute
			 Farsi-language reports;
		Whereas Iranian journalists were instructed by the
			 Government of Iran to report solely from their offices;
		Whereas on June 13, the leading mobile phone operator in
			 Iran, the government-owned Telecommunication Company of Iran, was suspended for
			 over 24 hours;
		Whereas short message service (SMS) in Iran has been
			 blocked, preventing text message communications and blocking internet sites
			 that utilize such services;
		Whereas on June 14, an Al–Arabiya
			 correspondent was instructed by the Iranian Ministry of Information to change a
			 story and its Tehran bureau was subsequently closed;
		Whereas shortwave and medium wave transmissions of the
			 Farsi-language Radio Free Europe/Radio Liberty’s (RFE/RL) Radio Farda have been
			 partially jammed since June 12; and
		Whereas satellite broadcasts, including those of the Voice
			 of America’s Persian News Networkand the British Broadcasting
			 Corporation (BBC), have been intermittently jammed since late May: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)respects the
			 sovereignty, proud history, and rich culture of the Iranian people;
			(2)respects the
			 universal values of freedom of speech and freedom of the press in Iran and
			 throughout the world;
			(3)supports the
			 Iranian people as they take steps to peacefully express their voices, opinions,
			 and aspirations;
			(4)supports the
			 Iranian people seeking access to news and other forms of information;
			(5)condemns the
			 detainment, imprisonment, and intimidation of all journalists, in Iran and
			 elsewhere throughout the world;
			(6)supports
			 journalists who take great risk to report on political events in Iran,
			 including those surrounding the presidential election;
			(7)supports the
			 efforts of the Broadcasting Board of Governors (BBG) to provide credible news
			 and information within Iran through the Voice of America’s (VOA) 24-hour
			 television station Persian News Network, and Radio Free Europe/Radio Liberty’s
			 (RFE/RL) Radio Farda 24-hour radio station; and
			(8)condemns acts of
			 censorship, intimidation, and other restrictions on freedom of the press,
			 freedom of speech, and freedom of expression in Iran and throughout the
			 world.
			
